DETAILED ACTION
This Office Action is in response to the Response to Election/Restriction filed on 04/28/2022.

Election/Restrictions
Applicant’s election without traverse of Species I, which includes claims 1-16 acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “..the recent medical history file;” in line 12.  There is a lack of antecedent basis for this limitation in the claim.
	In addition, the term “recent” is ambiguous. It is unclear what time period this term encompasses, as the term “recent” can be broadly interpreted as comprising a year, a month, a week, a day and etc. Therefore, to expedite prosecution, this term will be interpreted as any time period.
	
	Claim 2 recites the limitation “..the presence...” There is a lack of antecedent basis for this limitation in the claim.

	Claim 3 is rejected for being ambiguous as claim 1 above.
	Claim 10 is rejected for the same rationale as claim 2 above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 1, although the preamble of the claim recites “a system” the body of the claim does not positively recite any elements of hardware.  Therefore, the nature of the subject matter claimed may reasonably be construed as non-tangible embodiments. The mere recitation of a system in the preamble with an absence of a machine in the body of the claim fails to make the claim statutory under 35 USC 101.
Claims 2-8 depend on claim 1 directly or indirectly, and thus also inherent the same 101 rejection as claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al. (US 2021/0327189 A1-hereinafter Jarvis) and in view of Law et al. (US 2021/0392003 A1-hereinafter Law.)
Regarding claim 1, Jarvis discloses a system for increasing travel security, the system comprising: 
an electronically stored user's file comprising a user's pre-registered personally identifiable information (PII, said pre-registered travel itinerary file stored on a blockchain (at least [0067]-[0068], user’s personal information is stored in the distributed ledger system); 
an electronically stored user's medical history comprising a medical history file stored on the blockchain (at least [0137][0139]-[0140][0144], user’s health record is stored in the distributed ledger system); and 
a single trusted information source for providing information to the blockchain, the single trusted information source for providing the user’s file and for providing the medical history file (at least [0060][0068][0137], attestor/trusted source provide user information and health record to the distributed ledger system); 
wherein the system comprises a dual track information storage and retrieval system, and wherein said dual track information retrieval and storage is configured to store the user’s file and to store the recent medical history file (at least figure 5, [0026][0144][0149], the system comprises storing and retrieving of user’s information and user’s health record that has not expired); 
wherein the dual track information storage and retrieval system comprises a first track related to the user's recent medical history file (at least [0144], a section where the user’s health record is stored); and 
wherein the dual track information storage and retrieval system comprises a second track related to the user’s file (at least figure 5, [0066]-[0068], a section where the user’s PII is stored).
	Jarvis does not explicitly disclose the user’s file comprising a travel itinerary.
	However, Law discloses user’s data includes travel itinerary ([0024].)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature discloses by Law into the system of Jarvis to provide a wide range of user’s information that can be stored in the system.

Regarding claim 2, Jarvis and Law disclose the system of claim 1. Jarvis also discloses the first track further comprises a flag indicating the presence or non-presence of a pre-determined plurality of antibodies related to a pre-determined virus (at least [0140][0144][0189], a first value that indicates user has immunity or been vaccinated for a medical condition.)

Regarding claim 8, Jarvis and Law disclose the system of claim 1. Jarvis also discloses the second track further comprises an itinerary adjustment system that enables real-time adjustments to the itinerary in response to a communication from the single trusted information source (at least [0145], user’s record is updated using data received from attestor system.)

	Claim 9 is rejected for the same rationale as claim 1 above.
	Claim 10 is rejected for the same rationale as claim 2 above.
Claim 16 is rejected for the same rationale as claim 8 above.

Claims 3-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis, Law and further in view of Nicas et al. (US 2020/0275153 A1-hereinafter Nicas.)
Regarding claim 3, Jarvis and Law disclose the system of claim 1. Jarvis also discloses user’s record, including user’s health record is updated (at least [0145].)
Jarvis and Law do not explicitly disclose the first track further comprises a first-in first-out (FIFO) storage system that selectively deletes a portion of the recent medical history has been stored for more than a pre-determined amount of time.
However, Nicas discloses a FIFO storage system, and that stored items are deleted upon expiration of a predetermined time period (at least [0042].)
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nicas with the system of Jarvis and Law to delete portion of the recent medical history that has been stored for more than a pre-determined amount of time to save memory resources.

Claim 4 is rejected for the same rationale as claim 3 above.
Claim 5 is rejected for the same rationale as claim 4 above.
Claim 6 is rejected for the same rationale as claim 4 above.

Regarding claim 7, Jarvis, Law and Nicas disclose the system of claim 4. Jarvis, Law and Nicas disclose the first track further comprises a deletion system that deletes a medical history that has been stored for more than a predetermined time period (Jarvis-[0145], record is updated; Nicas-[0042], data is deleted upon expiration of a predetermined time period.)
Jarvis, Law and Nicas do not explicitly disclose the predetermined time period is more than a 24-hour period.
However, it is obvious that a predetermined time period can be set to any specific time period as desired by the system administrator of inventor.  As such, this is an obvious feature or design choice to meet the need of the administrator/inventor.

Claim 11 is rejected for the same rationale as claim 3 above.
Claim 12 is rejected for the same rationale as claim 4 above.
Claim 13 is rejected for the same rationale as claim 5 above.
Claim 14 is rejected for the same rationale as claim 6 above.
Claim 15 is rejected for the same rationale as claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/Primary Examiner, Art Unit 2438